Citation Nr: 1302356	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  04-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2005, the Board issued a decision which denied the Veteran's claims of entitlement to service connection for hypertension, and entitlement to an initial evaluation in excess of 30 percent for sinusitis.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court issued a memorandum decision which vacated the Board's August 2005 decision, and remanded this matter to the Board for additional consideration and development.

In March 2009, the Board issued a decision which denied service connection for hypertension.  Thereafter, the Veteran timely appealed the Board's March 2009 decision on this issue to Court.  The Board's March 2009 decision also remanded for additional evidentiary development the issue of entitlement to an initial evaluation in excess of 30 percent for sinusitis.  

In February 2011, the Court issued a memorandum decision, which vacated that portion of Board's March 2009 decision that denied service connection for hypertension, and remanded this issue back to the Board for additional proceedings consistent with the Court's decision.  

In September 2011, the Board remanded both issues on appeal for additional evidentiary development.  For the reasons indicated below, the appeal must again be remanded to the RO.



REMAND

I.  Service Connection for Hypertension

The Board's September 2011 remand directed that the Veteran be afforded the appropriate examination to determine whether his current hypertension was caused or aggravated by his military service.  The examiner was instructed to consider "the Veteran's service treatment records, including his blood pressure readings inservice and his treatment on October 23, 1973 for headaches and dizziness for the five days, as well as the Veteran's post service diagnosis and treatment of hypertension beginning in 1998."

In April 2012, the Veteran underwent a VA examination for hypertension.  In August 2012, the Veteran's representative submitted a written brief which persuasively argues that the VA examination is inadequate.  Specifically, the Veteran's representative argues that it is unclear from the VA examination report whether the VA examiner gave any consideration to the Veteran's inservice treatment for headaches and dizziness on October 23, 1973.  Consequently, the rationale provided by the VA examiner is incomplete.

The Veteran's representative further pointed out that the VA examination report includes two separate and somewhat conflicting medical opinions.  The first opinion stated that the Veteran's hypertension was "less likely than not" incurred in or caused by the claimed inservice injury, event or illness.  The second opinion stated that the Veteran's hypertension clearly and unmistakably existed prior to the Veteran's military service, and was clearly and unmistakably not aggravated therein.  In support of both of the opinions provided, the VA examiner noted that there was no evidence to support a diagnosis of hypertension until 1998, which was several years after his discharge from the service.

Under these circumstances, the Board finds that the Veteran must be afforded a new VA examination to determine whether there is any relationship between his current hypertension and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II. Increased Evaluation for Sinusitis

The Board's September 2011 remand directed the RO to schedule the Veteran for the appropriate examination to ascertain the current severity of his sinusitis.  

Although the Veteran underwent a VA examination for sinusitis in April 2012, the Veteran's representative identified multiple deficiencies with that examination.  The VA examiner in April 2012 determined that the Veteran had sinusitis, and based on this determination, the examination report instructs the examiner to complete "# 1" of the examination report.  Nevertheless, section 1 of the examination report, which addresses sinusitis, was left blank.  In a separate portion of the examination report, the VA examiner noted that it was "quite likely" that the Veteran's "current symptoms" were a manifestation of rhinitis, and the examiner recommended "an ENT referral and PCP follow up to persue the same."  The Veteran's representative argued that since these follow up actions were not completed, the examination report in incomplete.  Given these failures, the finds the April 2012 examination inadequate.  Accordingly, the RO should schedule the Veteran for a new VA examination to ascertain the current severity of his sinusitis.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be requested to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for hypertension, sinusitis, and rhinitis during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine whether any hypertension found is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current hypertension related to his military service.  In making this determination, the examiner must consider the Veteran's service treatment records, including his blood pressure readings inservice and his treatment on October 23, 1973 for headaches and dizziness for the five days, as well as the Veteran's post service diagnosis and treatment of hypertension beginning in 1998, as well as a blood pressure reading of 140/96 in November 1986.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The Veteran must be afforded a VA Ear, Nose, and Throat examination to determine the current severity of his sinusitis.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated tests must be accomplished.  The examiner must describe all manifestations of the service-connected sinusitis.  If rhinitis is found, the VA examiner must indicate whether it is related in any way to the Veteran's service-connected sinusitis.  If rhinitis or any other disorder is found, the examiner must attempt to separate out which manifestations are attributable to the Veteran's service-connected sinusitis, and what are attributable to any other diagnosis found, if possible.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to theCourt.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

